Paraguay reaffirms its commitment to multilateralism as the most effective tool for tackling global challenges and to the importance of strengthening the international legal architecture and respecting international law and universally applicable principles and values. We emphasize the value of the United Nations in promoting justice, development and peaceful relations among the nations of the world, as established in the foundational Charter of the United Nations.
As they work to achieve sustainable development, landlocked developing countries face specific challenges that require special attention. In that context, the commitment of the international community, and particularly of neighbouring countries of transit and partners, is essential. We want to emphasize that the right to development protects all peoples and must be guaranteed, especially for the most vulnerable. We would like to express our solidarity with the least developed countries and small island developing States, with whom we will continue to work jointly and in coordination to ensure that the special needs of all of us are duly addressed.
It is Paraguay’s spirit of progress that drives its participation in regional and inter-regional integration processes. We are working to use those platforms to contribute to internal and international peace and prosperity with a proactive, participatory and dynamic approach. Those efforts have resulted in the recent conclusion of negotiations for free-trade agreements between the Southern Common Market and the European Union, as well as the countries of the European Free Trade Association, agreements that represent a firm commitment to liberalizing trade and removing obstacles to free trade.
Paraguay is determined to generate inclusive opportunities for the benefit of its citizens and is working to gain control of its future by strengthening its capacities and economic competitiveness and promoting active participation in processes that will help to improve the international legal system. Through the 2030 Agenda for Sustainable Development, we are seeking a new model of governance for Paraguay whereby we can ensure that social welfare reaches all of our people without discrimination. Paraguay has chosen to progress along this path towards sustainable development by implementing the valuable set of tools represented by the 2030 Agenda under the leadership of the United Nations and through State action in every area, while integrating every sector of society and working to generate a real and lasting impact in every corner of the country. However, we will not be able to achieve that without a real transformation of the paradigms currently influencing the behaviour of our citizens. Paraguay is committed to the 2030 Agenda as a fast track towards its institutional goals, and we see the Sustainable Development Goals as key to eradicating poverty, hunger, disease, ignorance, discrimination, unemployment, inequality and shortages, among the evils that afflict millions on a daily basis. In Paraguay, it is our responsibility to leave no one behind.
We believe that South-South cooperation should be strengthened. In line with the conclusions of the second High-level United Nations Conference on South-South Cooperation, we therefore want to add our offer to share good practices and lessons learned with the global space and reaffirm our commitment to continuing to institutionalize South-South and triangular cooperation at the regional and international levels.
This year is a very important one for Paraguay, a multicultural country that has Guarani and Spanish as official languages. Amid the celebration of the International Year of Indigenous Languages, we are warned that the hundreds of indigenous languages are dying every day. The 19 surviving indigenous languages in my country are a cultural treasure and are part of our identity. We will therefore continue to work to protect, respect and promote them.
As a form of Government and a way of life, democracy cannot be shaped simply by exercising the right of suffrage. It is an organized system, in which men and women can elect and be elected, where all citizens, without distinction, can access the material benefits of progress and where the rule of law prevails, without exception, for the body of society over sectarian interests.
Democracy cannot be interpreted. Its definition is not malleable or adaptable to the needs of tyrants or autocrats. It is a concept that does not respond to whims or opportunistic or capricious decisions. Democracy is built on legal norms and is achieved through institutions governed by law because politics cannot, and should not, be above the law. As a system of Government, democracy is achieved by empowering citizens, enforcing their rights and strengthening the institutional structure. Similarly, it is achieved by easing political and social tensions by using the tools provided for in the legal system.
My country has continuously demonstrated its strong will to strengthen its democracy and to preserve and keenly foster the legitimate expression of the people. The international community has played a key role in cooperating with the citizens and the Government of Paraguay, helping to preserve the democratic order and civic responsibility without disruptively interfering in internal affairs. We therefore believe in that cooperative approach, which we see as an antidote to anti-democratic upheaval.
That line of thought represents the basis of Paraguay’s position on the tragedy experienced by the sisterly Republic of Venezuela, causing a deep regional crisis, the consequences of which are felt throughout the world. The news, reports and images that circulate through various media faithfully portray the sad reality of so many people who today suffer at the hands of a regime that openly flouts human rights and democracy.
We need to join forces to restore democracy in Venezuela to ease the humanitarian crisis that is severely affecting its population and to reverse the exodus that is forcing thousands of people to leave every day. The tragedy today is in Venezuela but the crisis is regional.
Anyone who expels his fellow countrymen through hunger, poverty or oppression spreads suffering and discontent, becomes the executioner of the poor, the sick and the hungry, denies rights and eliminates any chance for a better future.
We need to jointly respond to the migration and humanitarian crisis that has led to the flight of millions of people who are forced to leave their homes to flee poverty, violence and extreme hardship. That has become particularly evident in Latin America, which, despite its own difficulties, has generously and magnanimously opened its arms to its brethren migrants.
Paraguay is an open-door country that believes in the ability of migration to contribute to the economic, social and cultural development of all countries. Consistent with that conviction, we call for the decent treatment of migrants, in particular children and young people in displacement.
We are facing difficult times for human beings and the planet. The adverse effects of climate change have an impact throughout the world. While some countries have more resources than others to cope with post-disaster reconstruction, if we continue along this path, we will reach a point of no return, where no one will be able to escape the consequences of environmental degradation.
As a landlocked developing country, Paraguay is severely affected by such consequences. Recently, hundreds of thousands of hectares of forests were devastated by fierce fires that destroyed much of the rich ecological diversity of the Gran Chaco Americano. I would like to thank all the countries that offered us their help in such difficult times.
The changes that the planet so badly needs will be achieved through joint efforts developed in global platforms, where each State will have to responsibly address the immediate and medium-term challenges in line with their capacities and resources. Strategic partnerships will also assist that effort. In that regard, in cooperation with the Green Climate Fund and the Food and Agriculture Organization of the United Nations, Paraguay has recently concluded negotiations to establish a special reforestation fund and to thereby combat extreme poverty, which affects the most vulnerable in society.
Similarly, the hydroelectric project that Paraguay shares with Brazil, known as Itaipu Binacional, is part of that initiative. It was developed to promote the benefits of shared natural resources and is a successful example of an initiative to produce clean and renewable energy.
In the near future, together with Brazil, we will promote a process to review the financing of Itaipu Binacional. We will work to ensure that such as exercise leads to a fair and balanced approach to economic development and well-being.
The Republic of Paraguay affirms its commitment to non-proliferation, disarmament, the rejection of war and the peaceful settlement of conflicts. Paraguay calls on the international community to avoid escalations that fuel tensions and threaten international peace and security, while reaffirming the need to use dialogue and diplomacy as tools for resolving disputes. In that regard, we reaffirm our belief in the principles set out in the Charter of the United Nations to those ends.
Paraguay recognizes the important role that peacekeeping operations have played, and continue to play, in helping many countries to resolve conflict situations and to protect civilians and the most vulnerable. We therefore maintain our political commitment to continuing to contribute qualified personnel trained prior to their deployment.
We need an effective, agile Organization that responds to the calls for peace, justice, freedom and development of all peoples of the world. We therefore strongly support the revitalization of the General Assembly, its most democratic and representative organ. It is a space that belongs to all nations, in which we can express our views, our demands and our needs on an equal footing and in a sovereign way. We support the reforms proposed by the Secretary-General, including repositioning the United Nations development system, in order to appropriately address the challenges of implementing the 2030 Agenda for Sustainable Development and other international development frameworks.
Paraguay joins States that advocate Security Council reform so as to thereby transform the Council into a more inclusive and transparent body, capable of addressing threats to international peace and security.
Before concluding, I wish to congratulate Ambassador Tijjani Muhammad-Bande on his recent election as President of the General Assembly at its seventy-fourth session and to wish him every success in his new functions. Similarly, Paraguay recognizes the work done by the former President of the General Assembly, Maria Fernanda Espinosa, and her team, who guided the work of this organ magnificently and efficiently. I commend Secretary-General Antonio Guterres, who has shown great leadership and vision in continuing to promote a more efficient and transparent organization that is closer to the people it is intended to serve. As Chair of the Group of Landlocked Developing Countries, Paraguay urges for the implementation of the Vienna Programme of Action for Landlocked Developing Countries for the Decade 2014-2024, which is an integral part of the 2030 Agenda. Its midterm review will take place on 5 and 6 December, and we invite all delegations to participate in that review at the highest possible level.
In conclusion, I want to reaffirm Paraguay’s unwavering commitment to multilateralism and diplomacy in support of peace and sustainable development. We will continue to work to preserve the United Nations and its tireless work for the noble and just causes of humankind. That is one of the best legacies we can offer to our current and future generations.
